OPINION of the Court, by
Ch. J. Boyle.
This is a writ of error to a judgment for the plaintiff in an action of slander.
The only point is whether the words as laid are actionable.
There are two counts in the declaration, but the words in both are the same in substance, and when, strips of the inuendoes are as follows : “ That Hughey’s boys did frequently come to our house and hire ©ur ne-groes and take the dogs and go down into the river bottom and kill cattle no more theirs than mine.”
There is no specirl damage alleged ; and words, to be actionable in themselves, when not spoken of a person in his trade or profession, must carry with them the imputation of a crime. But the words charged here, without the inuendoes, import only a trespass, and it is clear that the inuendoes cannot give them a meaning which otherwise they do not import. The office di an imtendo is to apply what has already been said, but cannot enlarge or change the sense of the previous words. In the case of Clay vs. Beckley, Pr. Dec. 79, these words, “.he killed and stilted away mv hogs,” were held not actionable : so in the case oi Caldwell vs. Abby, Hard. 529, a charge that the plaintiff “ bad embezzled goods of the defendant,” were determined not to be in themselves actionable. These cases are so strong and so much in point, that were there any doubt upon principle, they would «inclusively prove that the words in the present case are not sufficient to maintain the action.
Judgment reversed with costs, cause remanded thSS suit may be dismissed with costs.